Lipscomb, Ch. J.
In the matter of the application of J. F. Burkhardt, to take the oath required by the Act of Congress, and to have a letter of naturalization extended to him.
The applicant offers, in support of his claim to have his petition granted, the following proceedings in the County Court, viz :
C^unty^o^Galveíon } County Court, January Term, 1854.
Be it remembered, that on this the 4th day of February, A. D. 1854, J. F. Burkhardt, a white man, appeared in open Court, (the same being a Court of record with Common Law jurisdiction,) and made his declaration of intention to become a citizen of the United States of America, which was duly subscribed and sworn to in open Court, and entered of record, and is in the words and figures following, to wit :
The State of Texas, 1 I. J. F. Burkhardt, do solemnly swear» County of Galveston, j that it is my bona fide intention to become a citizen of the United States of America, and to renounce forever all allegiance and fidelity to any foreign Prince, Potentate, State or Sovereignty whatever, and particularly to the Republic of Switzerland, to which government I have heretofore been subject.
(Signed)
J. F. BURKHARDT.
*471Attested by the Clerk, Oscar Farish, with the seal of the Court.
On this declaration a question has been raised, whether the County Court is a .Court of Common Law jurisdiction. It has been discussed with a considerable degree of ability and industry ; it being contended in opposition to the power of the County Court, that it does not possess jurisdiction to try and determine causes, upon the principles of the Common Law of England.
On the other side, it has been insisted that, within the meaning of the Act of Congress, it is not essential that it should have jurisdiction to try such causes, on the principles of the Common Law of England ; that if the Court has authority to try questions of law, although arising under statutes only, it has Common Law jurisdiction, within the meaning of the Act of Congress.
We have not time to prepare an extended Opinion, but will hereafter do so. Having, however, on mature deliberation and consideration of the cases cited, arrived at a satisfactory conclusion, it is thought best to announce it now.
We believe, unanimously, that the County Court is a Court of Common Law jurisdiction, within the meaning of the Act of Congress ; that the term used in the Act. is to contradistinguish it from a Court not of law; that the applicant is entitled, upon the declaration above recited of his intention to become a citizen of the United States, to make his application in this Court, to take the oath and perform the other requisitions of the Act of Congress, precedent to receiving the proper evidence of naturalization.
Ordered accordingly.